Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the universal amperage plugs must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 6, 8, 15 and 18 recites the limitation “and/or” it is unclear which limitation is required by the claim. 
Claim 6 recites the use of a universal amperage adaptor however the claimed adaptor is not shown or described in detail. It is unclear the connection and operation of the claimed adaptor or the universal nature of the adapter.
Claim 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite a universal amperage adapter however the details of the adapter are not present. There are no details drawn to what the adapter is comprised of or how the adapter is universal in its makeup. The description lacks the details for enabling one skilled in the art to make or use the claimed universal adapter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubens et al. (US 20200161862)
With respect to claim 1 Rubens teaches a backup power transfer meter comprising: a housing (see Fig. 2), a circuit control (paragraph 0021) board( paragraph 0022), a utility power connection configured to connect to utility power (50), and one or more backup power connections (connections to non-utility sources Fig. 4-5); wherein the circuit control is configured to be mounted in the housing; wherein the circuit control comprises one or more utility contacts (see connections to 50) configured to isolate (via transfer switch see 10: Fig. 5 for example) the utility power connection from an electrical load (load terminals); wherein the circuit control comprises one or more backup power contacts (see contact and connections to non-utility sources) configured to isolate the one or more backup power connections from the electrical load (building or residential loads); and wherein the circuit control comprises one or more sensors (see utility sense Fig. 5) configured to detect a presence of utility power at the utility power connection. 
With respect to claims 2, 14 and 18 Rubens teaches a multiple generator circuitry, configured to enable the control circuit to simultaneously (paragraph 0031) supply electricity from two or more of the 
one or more backup power connections to an electrical load.
With respect to claim 10 Rubens teaches the use of utility power comprises electricity from an electrical grid. The utility power is known to be distributed to multiple meters of each residence.
With respect to claim 11 Rubens teaches a backup power transfer meter comprising: a housing (see Fig. 2 and 3), a control circuit (paragraph 0021-22), a utility provided power connection (50), and one or more backup power connections (48/72/42); wherein the control circuit is configured to be mounted in the housing; and wherein the control circuit comprises one or more sensors (see utility sense Fig. 5) configured to detect a presence of utility provided electricity at the utility provided power connection and backup power electricity at the one or more backup power connections (see inverter output voltage).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wareham et al.
	With respect to claim 11 Wareham teaches a backup power transfer meter comprising: a housing (see Fig. 2), a control circuit (78), a utility provided power connection (40/42), and one or more backup power connections (68/70/72); wherein the control circuit is configured to be mounted in the housing; and wherein the control circuit comprises one or more sensors (paragraph 0029) configured to detect a presence of utility provided electricity at the utility provided power connection and backup power electricity (output on 16 from 12) at the one or more backup power connections (see inverter output voltage).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wareham et al. (US 20030034693) in view of Rubens et al. (US 20200161862).
With respect to claim 1 Wareham teaches a backup power transfer meter comprising: a housing (see Fig. 2), a circuit control (78), a utility power connection configured to connect to utility power (see 40/42), and one or more backup power connections (68/70/72); wherein the circuit control is configured to be mounted in the housing; wherein the circuit control comprises one or more utility contacts (see contacts 42/40/66) configured to isolate (via transfer switch) the utility power connection from an electrical load (building load terminals); wherein the circuit control comprises one or more backup power contacts (68/72/70) configured to isolate the one or more backup power connections from the electrical load (building or residential loads); and wherein the circuit control comprises one or more sensors (paragraph 0029) configured to detect a presence of utility power at the utility power connection. Wareham teaches the use of control circuitry however is silent to describe the use of a board. Boards are a known manner to install and connect control circuitry in an apparatus. Rubens teaches the know use of a board (paragraph 0022). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Wareham to try a board, if in fact such an element is not present in Wareham for the predictable result of simplified installation and maintenance.
With respect to claim 10 Wareham teaches the use of utility power comprises electricity from an electrical grid. The utility power is known to be distributed to multiple meters of each residence.

Claims 3-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wareham et al. (US 20030034693) in view of Rubens et al. (US 2020161862) in view of Thelland (US 20150316944).
With respect to claim 3 Wareham teaches a transfer switch selection and control module however does not teach a user to select which of the one or more backup power connections to automatically supply power to the circuit control board. Thelland teaches (paragraph 0065) the known use of a user interface for select which of the one or more backup power connections to automatically supply power to the circuit control board. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Wareham to include a user interface for controlling the system for the benefit of allowing the user to customize the described operation. 
With respect to claim 4 Wareham teaches the transfer switch selection and control module is configured to enable a sequence (primarily or first supply power from utility then when utility is unavailable supply from backup source) for delivering electrical power from the utility power connection to the backup power transfer meter. Wareham does not teach the user may choose the sequence. Thelland teaches (paragraph 0065) the known use of a user interface for select and controlling the operation of the backup power connections. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rubens to allow the user to choose the sequence for the benefit of insuring the backup generation is not prematurely exhausted. 
With respect to claim  9 Wareham teaches the meter however does not teach the use of a thermo sensor. Thelland teaches (paragraph 0051 and 67) the known use of a thermo sensor. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rubens to include the use of a thermo sensor to increase safety.

Claims 3-5, 9, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubens et al. (US 2020161862) in view of Thelland (US 20150316944).
With respect to claims 3, 5 and 15 Rubens teaches a transfer switch (see paragraph 21-22) selection and control module and Rubens teaches a multiple generator circuitry, configured to enable the control circuit to simultaneously (paragraph 0031) supply electricity from two or more of the one or more backup power connections to an electrical load. however does not teach a user to select which of the one or more backup power connections to automatically supply power to the circuit control board. Thelland teaches (paragraph 0065) the known use of a user interface for select which of the one or more backup power connections to automatically supply power to the circuit control board. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rubens to include a user interface for controlling the system for the benefit of allowing the user to customize the described operation. 
With respect to claims 4 and 16-17 Rubens teaches the transfer switch selection and control module is configured to enable a sequence (primarily or first supply power from utility then when utility is unavailable supply from backup source) for delivering electrical power from the utility power connection to the backup power transfer meter. Rubens does not teach the user may choose the sequence. Thelland teaches (paragraph 0065) the known use of a user interface for select and controlling the operation of the backup power connections. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rubens to allow the user to choose the sequence for the benefit of insuring the backup generation is not prematurely exhausted. 
With respect to claims 9 and 19 Rubens teaches the meter however does not teach the use of a thermo sensor. Thelland teaches (paragraph 0051 and 67) the known use of a thermo sensor. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rubens to include the use of a thermo sensor in order to increase safety.
With respect to claim  20 Thelland teaches the monitoring of the temperature and environment however does not teach elements which cause an increase in temperature. Arcing is a known cause of temperature increase of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Thelland to include the use of a temperature resulting from arcing for the predictable result of increasing safety. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubens et al. (US 2020161862) in view of Young (US 20100181177) Rubens teaches the use of a meter however does not teach the use of a push button panel. Young teaches the push button panel is located on a side of the housing (Fig. 3); and wherein the push button panel comprises one indicator light (230/432) configured to indicate an electrical state of the backup power transfer meter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rubens to include the use of an indicator for the predictable result of informing the user of a backup operation is progress.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wareham in view of  Rubens in view of Young (US 20100181177)
With respect to claim 7-8 Wareham teaches a meter however does not teach the use of a push button panel. Young teaches the push button panel is located on a side of the housing (Fig. 3); and wherein the push button panel comprises one indicator light (230/432) configured to indicate an electrical state of the backup power transfer meter. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Wareham to include the use of an indicator for the predictable result of informing the user of a backup operation is progress.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubens et al. (US 2020161862) in view of Wehrlen (US 5,994,794)
With respect to claim  12 Rubens teaches the use of a sensor however Rubens does not detail the source proving power to the sensor. Wehrlen teaches delivering the backup power electricity to the one or more sensors (214/213) when both the utility provided power connection (transfer switch connected to 112)) and the one backup power connection (connection to 116) are both isolated from an electrical load by the control circuit. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Rubens to include powering the sensors during isolation for the benefit of reconnecting loads once utility power to backup power is viable.
With respect to claim 13 Wehrlen teaches the one or more sensors are configured to continue (col. 3 lines 40-60) to receive electrical power from the one or more backup power connections upon loss of the utility provided electricity.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836